01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. CR19-036-RAJ
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )            DETENTION ORDER
11   JOHNATHAN CASEY PHAIR,               )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Offense charged:        Possession of Prohibited Object

15 Date of Detention Hearing:     February 21, 2019.

16          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

17 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

18 that no condition or combination of conditions which defendant can meet will reasonably assure

19 the appearance of defendant as required and the safety of other persons and the community.

20         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

21          1.     Defendant, an inmate at the Federal Detention Center, has been indicted on a

22	 charge of possession a prohibited object, a sharpened piece of metal with a black handle



     DETENTION ORDER
     PAGE -1
01 designed to be used as a weapon. The issue of detention is essentially moot, since defendant

02 is in custody pursuant to unrelated charges of violation of supervised release and would not be

03 released. Defendant does not contest entry of an order of detention.

04             2.      Defendant poses a risk of nonappearance based on other pending criminal

05 charges and his status in custody. Defendant poses a risk of danger based on the nature and

06 circumstances of the offense, and criminal history.

07             3.      There does not appear to be any condition or combination of conditions that will

08 reasonably assure the defendant’s appearance at future Court hearings while addressing the

09 danger to other persons or the community.

10 It is therefore ORDERED:

11 1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

12          General for confinement in a correction facility separate, to the extent practicable, from

13          persons awaiting or serving sentences or being held in custody pending appeal;

14 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

15 3. On order of the United States or on request of an attorney for the Government, the person

16          in charge of the corrections facility in which defendant is confined shall deliver the

17          defendant to a United States Marshal for the purpose of an appearance in connection with a

18          court proceeding; and

19 / / /

20 / / /

21 / / /

22	 / / /



     DETENTION ORDER
     PAGE -2
01 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

02      the defendant, to the United States Marshal, and to the United State Probation Services

03      Officer.

04         DATED this 21st day of February, 2019.

05

06                                                      A
                                                        Mary Alice Theiler
07                                                      United States Magistrate Judge

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22	



      DETENTION ORDER
      PAGE -3
